Title: General Orders, 23 October 1775
From: Washington, George
To: 

 

Head Quarters, Cambridge, Octobr 23rd 1775.
Parole Hancock.Countersign Cushing.


Col: David Brewer of the 9th Regt of Foot, tried at a General Court Martial, whereof Brigdr Genl Thomas was president, for “procuring a Lieutenant’s Commission for his son, an unexperienced boy of 16, or 17 Years of Age, and returning him as in the public service from the 24th of April, and drawing his pay for the month of August; during all which time the said boy, was at home, in his fathers service, contrary to the repeated remonstrances of the Officers of the regiment; And also, For making a Return to the Committee of Supplies, for a larger Number of blankets, than were requisite for said regiment; And also, For taking the Men from the public service, in the army, and employing them in his own private business, in Labour on his farm”—The Court Martial on mature consideration are of opinion that the two last Articles of the accusation are supported fully against the prisoner and therefore unanimously adjudge that Col: David Brewer be dismissed the service.
